


EXHIBIT 10.1
SEVERANCE AGREEMENT AND RELEASE


This Severance Agreement and Release (this “Agreement”) is entered into by and
between Greg Werner (“Executive”) and Werner Enterprises, Inc. (the “Company”),
on August 27, 2015. Executive and the Company are sometimes collectively
referred to as the “Parties” and singularly as “Party.”


1.Executive’s employment with the Company will end effective August 27, 2015
(the “Termination Date”). This Agreement outlines the general terms of
Executive’s separation from employment with the Company and the obligations and
benefits to which Executive and the Company have agreed in exchange for the
promises and covenants contained herein. The Company expressly disclaims any
wrongdoing or any liability to Executive.


2.The Parties will announce Executive’s separation from the Company as a
voluntary resignation in a form and manner that are mutually agreeable to the
Parties.


3.Executive retains his position as a member of the Board of Directors of the
Company for the remainder of his current term, or until May 2017, subject to the
Company’s rules, procedures and bylaws governing the Board. The Company shall
designate an office at the Company’s headquarters for Executive’s use until May
2017, or until Executive’s tenure as Board member ceases, whichever is sooner.


4.The Company acknowledges that it will pay Executive’s regular salary for hours
worked through the Termination Date and reimburse Executive for properly
documented and timely submitted business expenses pursuant to the Company’s
expense reimbursement policies. Executive acknowledges and agrees that any
bonuses given by the Company as compensation to its executives are awarded at
the Company’s sole discretion and are not payable on a pro rata basis and that
Executive consequently has not earned any bonus, is not owed any bonus, and will
not be paid any bonus. Executive further acknowledges and agrees that he is not,
and will not become, entitled to any other compensation or bonuses except as
provided by this Agreement and that upon full payment of the compensation
identified in this Paragraph 4, Executive will have received all compensation to
which Executive became entitled during Executive’s employment through the
Termination Date.


5.The Parties agree that Executive has the right to purchase the vehicle
provided by the Company for his use during his employment, upon notice by
Executive within seven (7) days of the date of this executed Agreement.
Executive agrees to pay the Company $55,460.00, which the Parties agree is the
actual value of the vehicle.


6.The Parties acknowledge that additional de minimis terms have been set forth
in a Supplemental Severance Agreement, dated August 27, 2015. Such terms are
fully incorporated herein by reference.


7.All benefits that Executive currently receives from the Company shall
terminate on the Termination Date; provided, however, that Executive’s health
and dental benefits (if applicable) may continue, consistent with Company
policy, through the last day of the month which includes the Termination Date.
Moreover, the termination of any health insurance benefits is subject to
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).


8.In exchange for Executive’s execution of this Agreement, and Executive’s
performance of his obligations hereunder, the Company agrees to provide
Executive the following severance benefits:


The Company agrees to pay Executive ten (10) payments, each in a gross amount of
$400,000.00. Each payment will be paid as a separate lump sum, less withholdings
for applicable taxes. The first payment shall be made on January 1, 2016. The
remaining nine (9) payments shall be made every six (6) months, with the last
payment to be made on July 1, 2020.
The Company further agrees to pay for Executive’s COBRA premiums for medical
coverage for the eighteen (18) months following the Termination Date.
Executive specifically acknowledges and agrees that this consideration exceeds
the amount Executive would otherwise be entitled to receive upon termination of
Executive’s employment and that such payments are in exchange for entering into
and performing this Agreement. Executive agrees that Executive will not at any
time seek consideration from the Company other than what is set forth in this
Agreement. Executive specifically acknowledges and agrees that the Company has
made no representations to Executive regarding the tax consequences of any
amounts received by Executive or for Executive’s benefit pursuant to this
Agreement, and Executive has not relied on any representation or lack of
representation by the Company.




--------------------------------------------------------------------------------




9.Executive states and affirms that Executive is solely responsible for the tax
liability resulting from any compensation previously paid to Executive, for
compensation paid through the Termination Date, and for any compensation, in any
form, that is to be paid to Executive pursuant to this Agreement.


10.Executive represents that Executive has not filed any complaints, lawsuits,
administrative complaints or charges arising from or relating to Executive’s
employment with, or termination from, the Company, and Executive further
represents Executive has not assigned to any third parties any claims or causes
of action Executive may hold against the Company.


11.Except to the extent prohibited by law, Executive and Executive’s heirs,
executors, administrators, successors and assigns hereby fully release the
Company and each of its direct and indirect subsidiaries (including, without
limitation, each entity that is considered to be a direct or indirect subsidiary
of the Company for accounting purposes) (collectively, the “Werner Companies”)
and each of their respective predecessors, successors and past and present
direct and indirect stakeholders, directors, officers, employees, contractors,
representatives, agents and assigns (together with the Werner Companies, the
“Company Releasees”) from any and all claims, complaints, causes of action or
demands, of whatever kind or nature, that Executive now has or has ever had
against the Company or any of the Company Releasees, arising from or relating to
Executive’s employment with or discharge from the Company, whether known or
unknown to Executive at the time of Executive’s execution of this Agreement,
including, but not limited to, wrongful or tortious termination, specifically
including, but not limited to, actual or constructive termination in violation
of public policy; military leave, reinstatement or related rights; claims under
common law, statute or contract, specifically including, but not limited to,
implied or express employment contracts and/or estoppel; discrimination,
retaliation and/or any other claims under any federal, state or local statute or
regulation, specifically including, but not limited, to any claims Executive may
have under the WARN Act, the Fair Labor Standards Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Family and Medical Leave
Act, and the Employee Retirement Income Security Act, all as amended; any and
all claims brought under any applicable state or local employment,
discrimination or other statutes, including, but not limited to, the Nebraska
Fair Employment Practices Act and Nebraska’s Unjust Discrimination Because of
Employment Act; any claims brought under any federal, state or local law,
ordinance, statute or regulation; any claims with respect to nonpayment of
wages, severance pay, stock or stock options or other compensation (including,
but not limited to, bonuses due after the Termination Date), including, but not
limited to, the Nebraska Wage Payment and Collection Act; and libel, slander,
fraud, misrepresentation or breach of contract other than the breach of this
Agreement. This Agreement contains a general release of all claims. This release
specifically excludes claims, charges, complaints, causes of action or demands
of whatever kind or nature that arise after the Termination Date.


12.Nothing in this Agreement shall preclude or interfere with Executive’s rights
under federal, state or local civil rights or employment discrimination laws to
file a complaint with any federal, state or local agency or self-regulatory
organization charged with enforcing such laws, including, but not limited, to
the Nebraska Equal Opportunity Commission (“NEOC”) or the Equal Employment
Opportunity Commission (“EEOC”). Nor shall this Agreement be construed to
prevent Executive from assisting in, cooperating with or participating in any
investigations or proceedings by such agency or self‑regulatory organization
pursuant to a lawful subpoena or equivalent order. None of the foregoing acts by
Executive shall constitute a breach of any nondisparagement, confidentiality or
cooperation clauses or any other clause of this Agreement. Notwithstanding the
foregoing, Executive acknowledges and agrees that Executive hereby waives any
and all rights Executive may have to recovery of any damages (whether monetary
or otherwise) in connection with any complaint or charge Executive may file
pursuant to this Paragraph and that the amount specified in Paragraph 8 herein
is sufficient consideration for any such claims.


13.Executive will not take any actions that would reasonably be expected to be
detrimental to the interests of the Company, nor make derogatory statements,
either written or oral, to any third party, or otherwise publicly disparage the
Company, its products, services or any of its Board of Directors, officers,
employees, contractors, representatives, agents and assigns and will not
authorize any family member, agent or third party to make derogatory or
disparaging statements on Executive’s behalf. The Company shall not authorize,
and shall take reasonable measures to prevent its present or former owners,
officers and directors from taking actions that would reasonably be expected to
be detrimental to the interests of Executive or from making derogatory or
disparaging statements regarding Executive to any third party. This provision
does not and is not intended to preclude Executive from providing truthful
testimony in response to legal process or a governmental inquiry. Nothing in
this Paragraph is intended to restrict Executive from engaging in activity
protected by the National Labor Relations Act.


14.Through September 30, 2015 (the “Transition Period”), Executive agrees to
make himself reasonably available to the Company to provide services to assist
with an orderly and efficient transition of his duties. During the Transition
Period, Executive’s access to Company information, equipment and systems, if
any, will be determined by the Company and at the Company’s sole discretion.


15.Executive agrees to fully and completely cooperate with the Company to the
extent such cooperation does not materially and unreasonably interfere with any
subsequent employment, with respect to matters that relate to Executive’s period




--------------------------------------------------------------------------------




of employment, in all investigation, litigation, administrative hearing,
compliance investigation or other internal or external investigation in which
the Company is involved or may become involved other than any such
investigations, potential litigation or litigation between the Company and
Executive. Executive will make himself reasonably available to provide
assistance which may include, but is not limited to, testifying on behalf of the
Company in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and assisting the Company in any such action,
suit or proceeding, by providing information as requested by the Company and
meeting and consulting with the Company and its representatives or counsel, as
requested. The Company agrees to reimburse Executive, on an after-tax basis, for
all reasonable expenses actually incurred in connection with his provision of
testimony or assistance.


16.Executive shall treat all Confidential Information (as herein defined)
obtained during Executive’s employment by the Company as confidential, using the
same degree of care to protect the Confidential Information as the Company uses
to protect its Confidential Information and shall not, without written
authorization from the Company, release or share such information with any third
party, except as may be required by law. “Confidential Information” means the
Company’s proprietary information, including, but not limited to, customer or
vendor lists, information obtained through customer or vendor contacts, trade
secrets, marketing plans, business plans, financial reports and any other
information relating to the business of the Company or any affiliate that would
be detrimental to the Company if disclosed to competitors or to any other third
party; provided, however, that “Confidential Information” shall not include
information that is part of the public domain (other than as a result of a
breach of this Agreement).


17.For a period of eighteen (18) consecutive months after Executive’s execution
of this Agreement, Executive shall not directly or indirectly engage in the
business of the Company and shall not directly or indirectly own, manage,
operate, control, be employed by, be a consultant to, participate in, or have a
financial interest in, or be connected in any manner (including as an employee,
consultant, officer, director, owner or lender) with the ownership, management,
operation or conduct of any entity engaged in the business of the Company and
which is competitive with the Company. “Business of the Company” is defined to
include local, regional and medium-to-long-haul, expedited and dedicated
transportation services, utilizing dry van, temperature-controlled and flatbed
trailers, freight management, truck brokerage, intermodal transportation
services, and international transportation services, including ocean, air and
ground transportation, freight forwarding and customs brokerage. The restriction
in this Paragraph 17 shall apply in any region in which the Company is
conducting business, whether inside or outside the United States.


18.For a period of eighteen (18) consecutive months after Executive’s execution
of this Agreement, Executive shall not, directly or indirectly, whether as an
individual for his own account or for or with any other person, firm,
corporation, partnership, joint venture, association or other entity whatsoever,
solicit, interfere with or endeavor to entice away from the Company any person,
firm, corporation, partnership or entity of any kind whatsoever which was or is
a client or customer of the Company, for which the Company performed services,
with respect to any business, product or service that is competitive with the
products or services offered by the Company, as of the date of the termination
of Executive’s employment relationship with the Company.


19.For a period of eighteen (18) consecutive months after Executive’s execution
of this Agreement, Executive shall not, directly or indirectly, whether as an
individual for his own account or for or with any other person, firm,
corporation, partnership, joint venture, association or other entity whatsoever,
solicit, interfere with or endeavor to entice away any employee, consultant,
independent contractor, vendor or business contact of the Company and/or any of
its affiliates to discontinue his association or relationship with the Company
and/or any of its affiliates.


20.Executive warrants that no promise or inducement has been offered for this
Agreement other than as set forth herein and that this Agreement is executed
without reliance upon any other promises or representations, oral or written.


21.This Agreement constitutes the entire understanding between the Parties on
the subject matter contained herein and supersedes all negotiations,
representations, prior discussions and preliminary agreements between the
Parties with respect to the subject matter herein. This Agreement does not
supersede any agreements, including, but not limited to, any restrictive
covenants that were in effect immediately prior to the date of this Agreement
and which, by their terms, survive the termination of Executive’s employment.
Executive acknowledges that provisions contained within any agreement(s) that
Executive signed with the Company and which expressly survive Executive’s
employment shall remain in full force and effect and survive his employment with
the Company as provided by the terms of the relevant agreement. Such terms are
expressly incorporated herein.


22.If any provision of this Agreement or compliance by Executive or the Company
with any provision of this Agreement constitutes a violation of any law, or is
or becomes unenforceable or void, then such provision, to the extent only that
it is in violation of law, unenforceable or void, shall be modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not




--------------------------------------------------------------------------------




possible, such provision, to the extent it is in violation of law, unenforceable
or void, will be deemed severable from the remaining provisions of this
Agreement, which remaining provisions will remain binding on both Executive and
the Company.


23.This Agreement will be governed by the laws of the State of Nebraska (without
regard to its choice-of-law provisions). The state and federal courts located in
Omaha, Nebraska shall have exclusive jurisdiction of any lawsuit arising from or
relating to Executive’s employment with, or termination from, the Company, or
arising from or relating to this Agreement, and Executive expressly consents to
personal jurisdiction in Nebraska courts and waives any right to contest the
same. The prevailing Party in any such lawsuit will be entitled to an award of
attorneys’ fees and reasonable litigation costs.


24.Executive agrees that Executive will indemnify and hold the Company harmless
from and against any and all losses, liabilities, costs, damages or expenses
incurred by the Company or any Company Releasee (including, without limitation,
reasonable attorneys’ fees) arising out of or resulting from any breach of this
Agreement by Executive. Executive further agrees that if Executive challenges
this Agreement, files any claims against the Company arising from or relating to
Executive’s employment with, or termination from, the Company, excluding any
claim challenging the validity of Executive’s waiver of rights under the Age
Discrimination in Employment Act, or otherwise fails to abide by the terms of
this Agreement, (a) Executive will return all moneys and benefits received by
Executive from the Company pursuant to this Agreement and (b) the Company may
elect, at its option and without waiver of any other rights or remedies it may
have, not to pay or provide any unpaid moneys or benefits. In the event that
Executive challenges the validity of his waiver of rights under the Age
Discrimination in Employment Act, he agrees that the Company may recover money
and benefits paid under this Agreement if Executive’s challenge and subsequent
Age Discrimination in Employment Act claim are successful and he obtains a
monetary award.


25.EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE, AND THAT EXECUTIVE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, CONTRACTORS, REPRESENTATIVES, AGENTS AND ASSIGNS FROM ANY AND ALL
CLAIMS.


26.This Severance Agreement and Release shall inure to the benefit of and be
binding upon the Parties, as well as their successors, heirs and assigns.


27.This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, including any signed electronic facsimile
copies of this Agreement, and all such counterparts together shall be deemed to
constitute one and the same instrument.


28.Changes in this Agreement, whether by additions, waivers, deletions,
amendments or modifications, may be accomplished only by a writing signed by
both Executive and the Company.


ACCEPTED AND AGREED TO:


WERNER ENTERPRISES, INC.


By:
/s/ C.L. Werner
 
By:
/s/ Greg Werner
 
C.L. Werner
 
 
Greg Werner
 
Chairman and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
August 27, 2015
 
Date:
August 27, 2015







--------------------------------------------------------------------------------




SUPPLEMENTAL SEVERANCE AGREEMENT
This Supplemental Severance Agreement (“Agreement”) is entered into this 27th
day of August 2015, by and between WERNER ENTERPRISES, INC., a Nebraska
corporation (“Company”) and GREG WERNER (“Executive”). Company and Executive are
sometimes collectively referred to as “Parties” and individually as “Party”. The
Parties have entered into a separate Severance Agreement and Release of even
date herewith, in connection with Executive’s separation from employment as
Chief Executive Officer of the Company. The Parties desire to memorialize
additional severance matters outside of that agreement as follows:
1.USE OF ACCOUNTANT. The Company hereby grants Executive authorization to
continue to utilize the Company’s accountant for his own personal tax matters,
at his sole expense. In the event the Company deems there is a material conflict
of interest with this arrangement, the Company shall notify Executive in writing
of the same and Executive shall terminate his relationship with the Company’s
accountant immediately.


2.USE OF AIRPLANE. The Corporation further grants Werner the use of the
Company’s airplane for a planned trip to Atlanta, Georgia in September 2015.
Werner has approximately Forty-Six Thousand Two Hundred Eighty and No/100
Dollars ($46,280.00) in a prepaid account with the Company. The Company will
prepare an invoice for charges related to the use of the airplane and will
deduct the same from Executive’s prepaid account. In the event there is a
shortage of funds in the prepaid account to cover the use of the airplane,
Executive shall be responsible for the balance owed. In the event there are
funds remaining in the prepaid account after payment for the services of the
airplane are fulfilled, the Company will return the unused funds to Executive
within fifteen (15) days from the date of payment.


3.ELECTRONIC DEVICES. The Company further authorizes that Executive shall
maintain the use of the iPad and cellular telephone issued to him by the
Company. Executive shall assume all responsibility and liability for the
payments and insurance thereon. Executive shall take all steps necessary to
transfer the accounts for these devices into his individual name by September
30, 2015.


4.CONFIDENTIALITY. The Parties agree to keep all of the terms and provisions of
this Agreement confidential, and agree not to disclose the terms of this
Agreement to any third party, unless such party is serving in a legal capacity
on behalf of either Executive or the Company.


5.GOVERNING LAW. This Agreement shall be construed and governed in accordance
with the laws of the State of Nebraska.


6.AMENDMENT. Any modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement shall be binding only if
evidenced in a writing signed by each Party or an authorized representative of
each Party.


7.SEVERABILITY. Should any provision of this Agreement be void or unenforceable,
such provision shall be deemed severable from this Agreement, and the other
provisions of this Agreement shall remain valid and enforceable and the
Agreement itself shall remain in full force and effect.


8.AUTHORITY. Both the Company and Executive represent and warrant that they have
the power and authority to enter into this Agreement and observe and perform all
of their respective duties and obligations hereunder and this Agreement
constitutes a legal, valid and binding obligation of both Parties.
9.EFFECTIVE DATE. This Agreement shall be in full force and effect as of the
date first written above.


The Parties acknowledge that they have read and understand the terms and
conditions set forth in this Agreement.




--------------------------------------------------------------------------------




 
 
WERNER ENTERPRISES, INC.
 
 
A Nebraska corporation,
 
 
 
 
By:
/s/ Clarence L. Werner
 
 
Clarence L. Werner, Chairman of the Board
 
 
 
 
 
/s/ Greg Werner
 
 
GREG WERNER







